Determination of the respondent Board of Parole dated August 3, 1989, that petitioner violated conditions of her parole and remanded petitioner to the correctional institution until expiration of the maximum term of her sentence is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Stephen G. Crane, J.] entered January 29, 1991) is dismissed, without costs and disbursements.
The Board of Parole revoked petitioner’s parole after it determined that she failed to make certain office reports. The petitioner moved by writ of habeas corpus maintaining that her detention was improper. Justice Hecht denied the writ of habeas corpus and dismissed the petition. Subsequently, petitioner commenced this article 78 proceeding.
A final judgment was entered in the habeas corpus proceeding; therefore this proceeding is barred by res judicata (see, Matter of Woodard v Coughlin, 165 AD2d 968, lv denied 76 NY2d 715). Concur—Carro, J. P., Milonas, Ellerin, Kupferman and Rubin, JJ.